Citation Nr: 0505634	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
avulsion injury, right middle finger (non-dominant).

2.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of increased evaluation for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals, avulsion injury, right middle 
finger (non-dominant), demonstrate reattachment at the distal 
interphalangeal joint (DIP) and clinical evidence of scarring 
with thickened and scaly surface.  

2.  The veteran's residuals of a left ankle injury 
demonstrate subjective complaints of pain and instability 
with clinical findings showing limitation of motion at 
dorsiflexion to 30 degrees and plantarflexion to 30 degrees 
with lateral tenderness and slight swelling. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no 
higher, for residuals, avulsion injury, right middle finger 
(non-dominant), have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5154, 7804 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claim prior to the 
initial unfavorable agency decision in October 2002.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA fully notified the veteran of what is required to 
substantiate such claims in a December 2003 notification 
letter.  In addition, the October 2003 statement of the case 
(SOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA medical records, VA examination reports, 
and written statements from the veteran.  In a statement 
dated December 2003, the veteran indicated that he had no 
other medical evidence to submit and requested that VA 
proceed with his claim.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Evaluations

Review of the record shows that in a January 1999 rating 
decision, the veteran was awarded service connection for 
residuals of a left ankle injury (left ankle disorder), at 10 
percent disabling, and for residuals, avulsion injury, right 
middle finger, non-dominant (right finger disorder), at a 
noncompensable rating.  In the present appeal, the veteran 
applied for increased evaluations for both disorders in 
September 2002.  The RO denied the claims in an October 2002 
rating decision and the veteran has appealed the two issues 
denied.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Middle Finger Disorder

The RO rated the veteran's service-connected middle finger 
disorder under the provisions of Diagnostic Code 5154.  Under 
Diagnostic Code 5154, amputation of the long finger, a 10 
percent evaluation contemplates amputation of the middle 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
rating requires amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2004).

Medical evidence shows that the veteran sustained a crush 
injury to his right middle fingertip resulting in part of the 
finger avulsed.  He underwent reattachment surgery, but 
experienced infection during the healing process.  

In the present claim, the veteran was given a VA examination 
in August 2003.  The August 2003 examination report indicated 
that the veteran's right middle finger showed a scar about 
the distal phalanx ventral surface.  The skin was thickened 
and scaly.  There was an absence of sensation to pinprick on 
that phalanx.  The grip of the right hand was normal and the 
tendon reflexes at the elbow level were normal.  The 
diagnosis was avulsion injury to the right middle finger with 
operative repair and loss of sensation of the distal phalanx 
on the ventral surface of the right middle finger.  

Upon review, the medical evidence demonstrates no basis to 
warrant a compensable evaluation under Diagnostic Code 5154.  
VA examination report dated in August 2003 includes 
evaluation of the finger at the resected distal 
interphalangeal joint (DIP).  A compensable evaluation under 
Diagnostic Code 5154 requires at minimum a resection at the 
proximal interphalangeal joint (PIP).  

As for other diagnostic codes, the Board notes that a 10 
percent evaluation  is assigned for superficial scars that 
are painful on examination.  38 C.F.R. 4.118, Diagnostic Code 
7804 (2004).  Under Diagnostic Code 7804, note (1) indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage and note (2), remarks that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.; see 38 C.F.R. 4.68 (2004) (the 
amputation rule).

Here, the veteran's middle finger disorder meets the 
requirements for a 10 percent evaluation under Diagnostic 
Code 7804.  Medical examination demonstrated numbness to 
pinprick and the skin was thickened and scaly.  As noted 
above, the medical evidence further shows that even with 
amputation at the DIP joint, his middle finger disorder would 
still not warrant a compensable rating under Diagnostic Code 
5154.  Thus, the middle finger disorder meets the rating 
criteria for Note (2) of Diagnostic Code 7804.  As such, a 10 
percent evaluation is the highest rating under Diagnostic 
Code 7804.  

The Board also considered a rating in excess of 10 percent, 
however, there is no evidence that the scar on the tip of the 
veteran's middle finger is an area exceeding 12 inches (or 
one foot) to warrant a 20 percent evaluation under Diagnostic 
Code 7801.  38 C.F.R. § 4.118 (2004).  In addition, his 
symptomatology does not warrant consideration under any other 
diagnostic code.  As such, a 10 percent evaluation, but no 
higher, is warranted under Diagnostic Code 7804.  

Right Ankle Disorder

The RO evaluated the veteran's right ankle disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic 
Code 5271, a 10 percent evaluation is warranted for moderate 
limitation of motion and a 20 percent evaluation is warranted 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The average normal range of motion of 
the ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  The veteran is 
currently rated as 10 percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

VA examination report dated in August 2003 noted subjective 
complaints of ankle pain that is a five on a scale of one to 
ten, and complaints of instability of the ankle.  The veteran 
uses a support device in his shoe, which seems to somewhat 
help.  Examination revealed lateral tenderness and slight 
swelling.  Range of motion testing showed dorsiflexion was to 
30 degrees and plantarflexion to 30 degrees.  Eversion was 30 
degrees and inversion was 45 degrees with some seeming 
instability of the left ankle.  X-ray report dated in August 
2003 notes normal joint space and no arthritic change or 
deformity from the prior injury.  Adjacent bone and soft 
tissues appear normal.  

Upon review, the veteran's subjective complaints of 
instability were supported in the objective clinical evidence 
during range of motion testing.  However, there was not 
marked limitation of the motion of the ankle, even when 
considering functional loss due to pain, instability, 
swelling, and other Deluca factors.  The examination 
demonstrated full range of dorsiflexion motion and two-thirds 
range of motion on plantar flexion.  

In his substantive appeal, the veteran indicated that the 
limitation of motion testing was not a true representation of 
his ankle condition.  He noted that the examination was 
conducted in the morning and that his condition worsens, 
including greater limitation of motion, as the day 
progresses.  He also believes that fatigue, incoordination, 
and weakness were not taken into account on examination as it 
was conducted in the morning as opposed to the evening.  
However, as noted above, the examiner considered the 
veteran's pain and other subjective complaints, including 
Deluca factors, in the examination.  The Board finds the 
examination to be competent medical evidence as it was based 
upon a review of the medical record, a description and 
consideration of the veteran's subjective complaints, and 
noted pertinent clinical findings.  In addition, there was no 
other clinical evidence demonstrating greater limitation of 
motion than what was noted on the August 2003 examination.  
In a December 2003 written statement, the veteran indicated 
that he had no other medical evidence to submit.  

Given the medical evidence of record, the Board finds that 
the current evaluation for left ankle disability under 
moderate limitation of motion adequately addresses the 
veteran's disability even taking into consideration the 
Deluca factors of pain, fatigue, incoordination, and 
weakness.  Therefore, the preponderance of the evidence of 
record does not support an evaluation in excess of 10 percent 
for the veteran's left ankle disability under Diagnostic Code 
5271 at this time.  

As for other diagnostic codes, there is no evidence of 
anklylosis of the ankle to consider evaluating the claim 
under Diagnostic Code 5270, or ankylosis of the tarsal joint 
or subastragalar joint to warrant an evaluation under 
Diagnostic Code 5271.  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.   However, no evidence has been submitted 
showing that it has affected his work performance or 
otherwise markedly interfered with his employment that would 
otherwise warrant an extraschedular evaluation.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his right ankle 
disability.

The preponderance of the evidence is against the claim for an 
increase to a 20 percent evaluation for residuals of right 
ankle fracture with traumatic arthritis.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to 10 percent evaluation, but no higher, for 
residuals, avulsion injury, right middle finger (non-
dominant) is granted, subject to the regulations governing 
payments of monetary benefits. 

Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently rated as 10 percent disabling, 
is denied.  


REMAND

At an August 2003 VA examination, the examiner noted that the 
veteran had external hemorrhoids with minimal symptoms.  In 
his September 2003 substantive appeal, the veteran reported 
that he takes a stool softener and experiences bleeding with 
every stool and soiling his underwear.  Given the veteran's 
statement and the fact that the examination report noted 
external hemorrhoids with minimal symptoms, another 
examination is necessary to adequately determine the status 
of the veteran's hemorrhoids.  Thus, in order to make a 
determination on the merits of the claim, the Board requires 
competent medical evidence, specifically another medical 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The AMC should schedule the veteran 
VA medical examination to ascertain the 
nature and extent of the veteran's 
hemorrhoids.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
address the veteran's report of bleeding 
and soiling of underwear and consider the 
criteria for hemorrhoids 38 C.F.R. 
§ 4.114, Diagnostic Code 7366, when 
examining the veteran and reporting the 
findings from such examination. Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased 
evaluation claim for hemorrhoids.  If the 
benefit sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


